Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,582,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 are either anticipated by or obvious variants of patent claims 1-9.  For example, patent claim 1 includes all limitations of independent claim 1.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-9.  In particular, the following table shows the corresponding limitations between claims 1-12 and patent claims 1-9.
Present Application Claims (16/750,590)
Patent claims (US 10,582,483)
1. A method for a user equipment (UE) in a wireless communication system, the method comprising: 
receiving channel state information reference signal (CSI-RS) for at one antenna port from a network in a subframe; and wherein the CSI-RS is mapped to at least one pair of resource elements (REs) per physical resource block (PRB) pair in consecutive orthogonal frequency division multiplexing (OFDM) symbols in the subframe, wherein the subframe includes two slots, and each slot includes six OFDM symbols based on an extended cyclic prefix (CP).  

3. The method of claim 2, wherein the CSI-RS for eight antenna ports is mapped to four pairs of REs per PRB pair in the consecutive OFDM symbols.  
4. The method of claim 3, wherein the four pairs of REs per PRB pair are separated from each other by a constant subcarrier spacing in the consecutive OFDM symbols.  
5. The method of claim 4, wherein the constant subcarrier spacing is 3-subcarrier spacing.  
6. The method of claim 1, wherein the consecutive OFDM symbols are 2nd and 3rd OFDM symbols in a second slot of the subframe.  
7. The method of claim 6, wherein a cell-specific reference signal (CRS) is not transmitted via antenna ports 2 and 3 in the 2nd and 3rd OFDM symbols in the second slot of the subframe.  
8. The method of claim 1, wherein the consecutive OFDM symbols are 5th and 6th OFDM symbols in a second slot or 5th and 6th OFDM symbols in a first slot of the subframe.  
9. The method of claim 1, wherein the subframe is a downlink (DL) subframe in a time division duplex (TDD) frame.  
10. The method of claim 1, further comprising estimating a channel based on the received CSI-RS.  
11. A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions 
12. A processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising: receiving channel state information reference signal (CSI-RS) for at one antenna port from a network in a subframe; and wherein the CSI-RS is mapped to at least one pair of resource elements (REs) per physical resource block (PRB) pair in consecutive orthogonal frequency division multiplexing (OFDM) symbols in the subframe, wherein the subframe includes two slots, and each slot includes six OFDM symbols based on an extended cyclic prefix (CP).  


3. The method of claim 2, wherein the CSI-RS for eight antenna ports is mapped to four pairs of REs per PRB pair in the consecutive OFDM symbols.
4. The method of claim 3, wherein the four pairs of REs per PRB pair are separated from each other by a constant subcarrier spacing in the consecutive OFDM symbols.

5. The method of claim 4, wherein the constant subcarrier spacing is 3-subcarrier spacing.
6. The method of claim 1, wherein the consecutive OFDM symbols are 2nd and 3rd OFDM symbols in a second slot of the subframe.
7. The method of claim 6, wherein a cell-specific reference signal (CRS) is not transmitted via antenna ports 2 and 3 in the 2nd and 3rd OFDM symbols in the second slot of the subframe.
8. The method of claim 1, wherein the consecutive OFDM symbols are 5th and 6th OFDM symbols in a second slot or 5th and 6th OFDM symbols in a first slot of the subframe.
9. The method of claim 1, wherein the subframe is a downlink (DL) subframe in a time division duplex (TDD) frame.
Claim 1.
Claim 1.









Claim 1.



Claims 1-6, 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5,and 7-8 of U.S. Patent No. 10,028,265. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-12 are either anticipated by or obvious variants of patent claims 1-2, 4-5, 7-8.  For example, patent claim 1 includes all limitations of independent claim 1.  In particular, the following table shows the corresponding limitations between claims 1-6, 8-12 and patent claims 1-2, 4-5, 7-8.
Present Application Claims (16/750,590)
Patent claims (US 10,028,256)
1. A method for a user equipment (UE) in a wireless communication system, the method comprising: 
receiving channel state information reference signal (CSI-RS) for at one antenna port from a network in a subframe; and wherein the CSI-RS is mapped to at least one pair of resource elements (REs) per physical resource block (PRB) pair in consecutive orthogonal frequency division multiplexing (OFDM) symbols in the subframe, wherein the subframe includes two slots, and each slot includes six OFDM symbols based on an extended cyclic prefix (CP).  

2. The method of claim 1, wherein a number of the at least one antenna port is eight.  
3. The method of claim 2, wherein the CSI-RS for eight antenna ports is mapped to four pairs of REs per PRB pair in the consecutive OFDM symbols.  
4. The method of claim 3, wherein the four pairs of REs per PRB pair are separated from each other by a constant subcarrier spacing in the consecutive OFDM symbols.  
5. The method of claim 4, wherein the constant subcarrier spacing is 3-subcarrier spacing.  
6. The method of claim 1, wherein the consecutive OFDM symbols are 2nd and 3rd OFDM symbols in a second slot of the subframe.  
7. The method of claim 6, wherein a cell-specific reference signal (CRS) is not transmitted via antenna ports 2 and 3 in the 
8. The method of claim 1, wherein the consecutive OFDM symbols are 5th and 6th OFDM symbols in a second slot or 5th and 6th OFDM symbols in a first slot of the subframe.  
9. The method of claim 1, wherein the subframe is a downlink (DL) subframe in a time division duplex (TDD) frame.  
10. The method of claim 1, further comprising estimating a channel based on the received CSI-RS.  
11. A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: receiving channel state information reference signal (CSI-RS) for at one antenna port from a network in a subframe; and wherein the CSI-RS is mapped to at least one pair of resource elements (REs) per physical resource block (PRB) pair in consecutive orthogonal frequency division multiplexing (OFDM) symbols in the subframe, wherein the subframe includes two slots, and each slot includes six OFDM symbols based on an extended cyclic prefix (CP).  
12. A processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising: receiving channel state information reference signal (CSI-RS) for at one antenna port from a network in a subframe; and wherein the CSI-RS is mapped to at least one pair of resource elements (REs) per physical resource block 

Claim 1
5. The method of claim 1, further comprising transmitting the mapped CSI-RS to a user equipment via the eight antenna ports.


Claim 1


4. The method of claim 1, wherein the constant subcarrier spacing is 3-subcarrier spacing.
7. The method of claim 1, wherein the consecutive OFDM symbols are 2nd and 3rd OFDM symbols in a second slot of the subframe.



8. The method of claim 1, wherein the consecutive OFDM symbols are 5th and 6th OFDM symbols in a second slot or 5th and 6th OFDM symbols in a first slot of the subframe.

2. The method of claim 1, wherein the subframe is included in a time division duplex (TDD) frame.
Claim 1.

Claim 1.










Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477